Case
 Case1:17-cr-00417-AKH
      1:17-cr-00417-AKH Document
                         Document82-2
                                  27 Filed
                                      Filed01/08/18
                                            04/01/19 Page
                                                      Page11ofof66
Case
 Case1:17-cr-00417-AKH
      1:17-cr-00417-AKH Document
                         Document82-2
                                  27 Filed
                                      Filed01/08/18
                                            04/01/19 Page
                                                      Page22ofof66
Case
 Case1:17-cr-00417-AKH
      1:17-cr-00417-AKH Document
                         Document82-2
                                  27 Filed
                                      Filed01/08/18
                                            04/01/19 Page
                                                      Page33ofof66
Case
 Case1:17-cr-00417-AKH
      1:17-cr-00417-AKH Document
                         Document82-2
                                  27 Filed
                                      Filed01/08/18
                                            04/01/19 Page
                                                      Page44ofof66
Case
 Case1:17-cr-00417-AKH
      1:17-cr-00417-AKH Document
                         Document82-2
                                  27 Filed
                                      Filed01/08/18
                                            04/01/19 Page
                                                      Page55ofof66
Case
 Case1:17-cr-00417-AKH
      1:17-cr-00417-AKH Document
                         Document82-2
                                  27 Filed
                                      Filed01/08/18
                                            04/01/19 Page
                                                      Page66ofof66
